DETAILED ACTION
This office action is in response to the application filed on 16 December 2019.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-3 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Korea on 14 May 2019. It is further noted that Applicant has also filed a certified copy of the KR 10-2019-0056292 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December 2019 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is grammatically incorrect. Title ‘Method for Deforming an Selected Zone of Image’ should be ‘Method for Deforming a [[an]] Selected Zone of  an Image’.
Claim Objections
n xy starting point coordinate, an xy end point coordinate’.
Claim 2 is objected to because of the following informalities: ‘wherein the input includes a xy starting point coordinate ... wherein a Nth distance measured from the xy starting point coordinate to an Nth xy end point coordinate is shorter … the transformation area between the xy starting point coordinate and the N number of end point ordinates’ should be ‘‘wherein the input includes an xy starting point coordinate ... wherein an Nth distance measured from the xy starting point coordinate to an Nth xy end point coordinate is shorter ... the transformation area between the xy starting point coordinate and the N number of end point coordinates’.
Claim 3 is objected to because of the following informalities: ‘stopping moving the transformation area back and forth when the Nth end point cordinate coincides with the xy starting point coordinate’ should be ‘stopping moving the transformation area back and forth when the Nth end point coordinate coincides with the xy starting point coordinate’.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under U.S.C. 103 as being unpatentable over Zhou M. (US 2006/0078226 A1; Zhou), in view of Bhatt et al (US 2013/0016122 A1; Bhatt).
RE Claim 1, Zhou discloses a method of transforming a specific area of an image using a computer processor (Zhou: abstract, “an embedded device is provided which comprises a region of interest defining mechanism to define a region of interest (ROI) within an image. A transformation mechanism of the embedded device applies a nonlinear magnification or pinching transformation to the region of interest”), the method comprising:
receiving an input by the computer processor, wherein the input includes a xy starting point coordinate, a xy end point coordinate (Zhou: fig. 2, illustrating a circular region of radius R centered at (xo, yo); [0024-0028], discussing the application of a transformation to image content within circular region R dependent on starting point coordinate (xo, yo), and end point coordinate along radius R); and
defining, by the computer processor, a predetermined area around the xy starting point coordinate as a transformation area (Zhou: fig. 1, ‘ROI defining mechanism’ 24; [0023], “In the illustrated embodiment, graphics entity 20 is capable of performing localized image transformations on portions of images. To that end, graphics entity 20 includes a region of interest defining mechanism 24 to display and allow a user to select a region of interest within an image to be transformed and a transformation device 26 to perform the image transformation”).
However, although Zhou already teaches,
Bhatt (in the field of performing image transformations) also discloses receiving an input by a computer processor of an xy starting point coordinate, and an xy end point coordinate (Bhatt: fig. 2A, illustrating a two-finger touch gesture; [0015], “The described techniques enable a user to control, with multi-touch gestures” (please note, Bhatt’s two-finger multi-touch gesture implicitly comprises an xy starting point coordinate and an xy end point coordinate. Further, recognition of the multi-touch gesture in order to ‘control’ displayed content implies a computer processor receives the input)).
In addition, even though Zhou does not appear to expressly teach,
a vector direction extending from the xy starting point coordinate to the xy end point coordinate (Bhatt: fig. 2A, illustrating a two-finger touch gesture, wherein the vector direction extends between an xy starting point coordinate and an xy end point coordinate (e.g., (xo, yo) ↔ (xe, ye)); [0032], “the user can enter a zoom instruction 222 via a multi-touch gesture (e.g. a pinch gesture)” (please note, well-known in the art is the use of a two-finger touch gesture with movement along a line between the two fingers (e.g., vector direction) to perform a transformation function on displayed content)), and 
moving back and forth in the vector direction, by the computer processor, the transformation area between the xy starting point coordinate and the xy end point coordinate (Bhatt: fig. 2A, illustrating a two-finger touch gesture, wherein the vector direction extends between an xy starting point coordinate and an xy end point coordinate (e.g., (xo, yo) ↔ (xe, ye)); [0041], discussing a pinch gesture and a reverse-pinch gesture, where well-known in the art a pinch gesture comprises a ‘contract’ movement between coordinate points and a reverse-pinch gesture comprises an expand movement between coordinate points).
	Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Bhatt’s implicit vector direction and method of moving back and forth in the vector direction with Zhou’s method of receiving inputs, and transforming a specific region of an image so users may use the combined Zhou/Bhatt method to receive an xy starting point coordinate, an xy ending point coordinate, a vector direction extending from the xy starting point coordinate to the xy end point coordinate, and apply a transformation in a defined region by moving forward along a vector direction and then partially reverse or further modify by moving backward along the vector direction. 
Yet, even though Zhou/Bhatt does not explicitly teach,
a person of ordinary skill in the art (a PHOSITA) may apply features already taught by Zhou/Bhatt (e.g., two-finger gesture comprising a starting point coordinate, an ending point coordinate, a vector direction between the starting point coordinate and the ending point coordinate, and a method of moving back and forth between the starting point coordinate and the ending point coordinate) to repeatedly move back and forth along the vector direction.
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine a PHOSITA’s method of repeatedly moving a a vector direction with Zhou/Bhatt’s method to dynamically adjust a transformation until she is satisfied with the appearance of the displayed content.

Claims 2-3 are rejected under U.S.C. 103 as being unpatentable over Cho et al (US 2009/0303199 A1; Cho), in view of spiral.htm (‘a spiral is not just of one kind’; Spiral).
RE Claim 2, Cho teaches a method of transforming a specific area of an image using a computer processor (Cho: fig. 1, ‘controller’ 180 (computer processor); ), comprising: receiving an input by the computer processor (Cho: fig. 5, ‘apply chosen screen effect to image’ S315; [0097], controller receives a ‘screen effect’ instruction in response to a proximity signal and applies the ‘screen effect’ to displayed image content), wherein the input implicitly includes a xy starting point coordinate, N number of xy end point coordinates (Cho: [0097], ‘screen effect’ may be one of a plurality of effects, such as a ‘distort effect’, a ‘texture effect’, a ‘blur effect’, etc., [0110], describing a plurality of filters for transforming or distorting an image region); and
defining, by the computer processor, a predetermined area around the xy starting point coordinate as a transformation area (Cho: [0110], 'distort' effect distorts a whole image or part of an image (since a part of Cho’s image may be distorted, and not the whole image, a predetermined area around an xy starting point coordinate is implied)).
Still, even though Cho does not expressly teach,
Spiral (in the field of generating spiral curves) discloses N number of vector directions respectively extending from an xy starting point coordinate to N number of xy end point coordinates (Spiral: chart/table on p. 3, comprising angles in radians and degrees (e.g., vector directions) extending from a starting xy coordinate to ending xy coordinates), wherein N is an integer (Spiral: chart/table on p. 3, N = 22 in this instance), wherein an Nth distance measured from the xy starting point coordinate to an Nth xy end point coordinate is shorter than a (N-1)th distance measured from the xy starting point coordinate to an (N-1)th xy end point coordinate (Spiral: chart/table on p. 3, where indexing in reverse-order N1 radius = 8.368327, N2 radius = 8.274811, etc.).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Spiral’s method of generating a spiral with 
However, although Cho/Spiral does not explicitly teach,
a person having ordinary skill in the art (a PHOSITA) may use concepts already taught by Cho and Spiral (e.g., an xy starting point coordinate, N vector directions extending from the xy starting point coordinate to N xy ending point coordinates, where an Nth distance measured from the xy starting point coordinate to an Nth xy end point coordinate is shorter than a (N-1)th distance measured from the xy starting point coordinate to an (N-1)th xy end point coordinate, and an algorithm for generating points of a spiral curve) to write and execute an algorithm repeatedly moving back and forth in the N number of vector directions, by a computer processor, the transformation area between the xy starting point coordinate and the N number of end point ordinates (please note, a PHOSITA may write a program where transformed coordinate point N1 (angle = 9 .329033188 radians, radius = 8.368327), is generated first, followed by N2 (angle = 9 .066714504 radians, radius = 8.274811) … N22 (angle = 0 radians, radius = 0.92), therein causing a processor to move back and forth in a plurality of vector directions to generate a curve).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine a PHOSITA’s method of executing an algorithm to repeatedly moving back and forth in the N number of vector directions, by a computer processor, in a transformation area between an xy starting point coordinate and N number of end point coordinates with Cho/Spiral’s method in order to make it easier for users to quickly and efficiently apply interesting transformations to selected regions of displayed image content.
RE Claim 3, Cho/Spiral discloses the method of claim 2, and in addition Spiral implicitly teaches stopping moving the transformation area back and forth when the Nth end point cordinate coincides with the xy starting point coordinate (Spiral: p. 1, ‘Archimedean spiral’ and ‘equiangular spiral’ where the spiral curves ends when an Nth point coordinate is coincident with the Cho/Spiral’s specified starting point).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Spiral’s implicit method of stopping moving the transformation area back and forth when the Nth end point coordinate coincides with the xy 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Harigai et al (US 2020/0380637 A1; method of generating folds and wrinkles in displayed image content).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611